SCHEB, JOHN M„ Senior Judge.
Gerald Parker challenges his judgments and sentences for possession of cocaine and possession of cannabis. We affirm his judgments and sentences without discussion. However, we remand for the entry of a revised probation order.
On October 4, 2004, Parker filed a motion to correct a sentencing error, alleging that the order of probation contained provisions not orally pronounced at sentencing and fees for which Parker’s ability to pay was not determined. On November 10, 2004, the trial court granted Parker’s motion in full and struck the contested portions of the probation order and the contested fees. An amended order of fines and costs was filed; however, no amended order of probation was ever filed. We therefore remand for the entry of a probation order which reflects the trial court’s ruling of November 10, 2004, correcting the sentencing error.
Affirmed; remanded with instructions.
DAVIS and CANADY, JJ., Concur.